Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 1 of 29 PageID #: 35127



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 KAIST IP US LLC,                     §
                                      §
                Plaintiff             §
                                      §
       v.                             §     NO. 2:16-cv-01314-JRG-RSP
                                      §
 SAMSUNG ELECTRONICS CO., LTD.;       §     JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS AMERICA,         §
 INC.; SAMSUNG SEMICONDUCTOR,         §
 INC.; SAMSUNG AUSTIN                 §
 SEMICONDUCTOR, LLC;                  §
 GLOBALFOUNDRIES INC.;                §
 GLOBALFOUNDRIES U.S. INC.; and       §
 QUALCOMM INC.,                       §
                                      §
                Defendants.


               SAMSUNG DEFENDANTS’ RENEWED MOTION FOR
                     JUDGMENT AS A MATTER OF LAW
               FOR DAMAGES OF NO MORE THAN $6.2 MILLION
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 2 of 29 PageID #: 35128



                                                    TABLE OF CONTENTS

                                                                                                                                            Page
 I.    INTRODUCTION ................................................................................................................... 1
 II. BACKGROUND ..................................................................................................................... 2
 III. LEGAL STANDARD ............................................................................................................. 4
 IV. ARGUMENT ........................................................................................................................... 5
       A. Samsung Is Entitled to JMOL on Damages Beyond $6.2 Million. ...................................5
             1.     Plaintiff’s running royalty evidence cannot as a matter of law support the
                    lump sum verdict. .......................................................................................................5
             2.     The damages award must be reversed or vacated because it failed to take
                    account of the highly comparable Intel license. .........................................................6
             3.     There is no proper apportionment of damages in the record to support the
                    jury’s award. ...............................................................................................................9
                    a.    Plaintiff did not apportion the damages to the improvements in bulk FinFET
                          technology represented by the invention.......................................................... 10
                    b.    Plaintiff did not apportion the damages to exclude power-and-speed benefits
                          and costs savings attributable to process technology improvements and
                          investments in new fabs. .................................................................................. 12
                    c.    Plaintiff failed to tie damages to the smallest salable unit. .............................. 15
             4.     Plaintiff’s evidence of damages was based on improper assumptions and
                    methods and contrary to the rules of the hypothetical negotiation established
                    by the Federal Circuit. ..............................................................................................17
                    a.    Plaintiff’s damages analysis erroneously rested on an unsupported assumption
                          that Plaintiff would receive 12% of profits supposedly conferred by the ’055
                          Patent. ............................................................................................................... 17
                    b.    Plaintiff’s damages analysis erroneously rested on alleged, later profits and
                          cost savings, not on evidence of those that were anticipated at the time of the
                          hypothetical negotiation. .................................................................................. 19
                    c.    Plaintiff’s analysis rested on an unreliable regression model. ......................... 21
             5.     Exhaustion applies to mobile products with Snapdragon chips. ..............................21
       B. The only proper remedy for the lack of any evidence to support the damages verdict is
          JMOL for $6.2 million. ...................................................................................................22
 V. CONCLUSION...................................................................................................................... 23




                                                                       -i-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 3 of 29 PageID #: 35129



                                               TABLE OF AUTHORITIES

                                                                                                                             Page(s)
 Cases

 Abraham v. Alpha Chi Omega,
    708 F.3d 614 (5th Cir. 2013) .....................................................................................................4

 Apple Inc. v. WiLAN Inc. et al.,
    3:14-cv-02 Dkt. No. 548 ..........................................................................................................11

 Aqua Shield v. Inter Pool Cover Team,
    774 F.3d 766 (Fed. Cir. 2014)..................................................................................................20

 Cellular Commc’ns Equip. LLC v. Apple Inc.,
    No. 6:14-cv-251 (E.D. Tex. Aug. 26, 2016) ............................................................................22

 Commonwealth Sci. & Indus. Research Org. v. Cisco Sys., Inc.,
   809 F.3d 1295 (Fed. Cir. 2015)..................................................................................................9

 Cont’l Circuits LLC v. Intel Corp.,
    2017 U.S. Dist. LEXIS 23842 (D. Ariz. Feb. 21, 2017) ..........................................................17

 Eli Lilly & Co. v. Aradigm Corp.,
     376 F.3d 1352 (Fed. Cir. 2004)..................................................................................................4

 Ericsson, Inc. v. D-Link Sys., Inc.,
    773 F.3d 1201 (Fed. Cir. 2014)..................................................................................................9

 Exmark Mfg. Co. v. Briggs & Stratton Power Prods Grp. LLC,
    879 F.3d 1332 (Fed. Cir. 2018)................................................................................................21

 Finjan, Inc. v. Blue Coat Sys., Inc.,
    879 F.3d 1299 (Fed. Cir. 2018)............................................................................................9, 15

 Hanson v. Alpine Valley Ski Area, Inc.,
    718 F.2d 1075 (Fed. Cir. 1983)................................................................................................20

 i4i Ltd. P’ship v. Microsoft Corp.,
     598 F.3d 831 (Fed. Cir. 2010)..............................................................................................5, 21

 Interactive Pictures Corp. v. Infinite Pictures, Inc.,
     274 F.3d 1371 (Fed. Cir. 2001)................................................................................................20

 LaserDynamics, Inc. v. Quanta Comput., Inc.,
    694 F.3d 51 (Fed. Cir. 2012)........................................................................................6, 8, 9, 15




                                                                  -ii-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 4 of 29 PageID #: 35130



                                                 TABLE OF AUTHORITIES
                                                       (continued)
                                                                                                                                    Page(s)

 Lucent Techs., Inc. v. Gateway, Inc.,
    580 F.3d 1301 (Fed. Cir. 2009)..............................................................................................5, 9

 In re Nintendo of Am., Inc.,
     756 F.3d 1363 (Fed. Cir. 2014)................................................................................................22

 Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc.,
    904 F.3d 965 (Fed. Cir. 2018).......................................................................................... passim

 Promega Corp. v. Life Techs. Corp.,
    875 F.3d 651 (Fed. Cir. 2017)..................................................................................................23

 Riles v. Shell Expl. & Prod. Co.,
     298 F.3d 1302 (Fed. Cir. 2002)................................................................................................20

 Sinclair Refining Co. v Jenkins Petroleum Process Co.,
     289 U.S. 689 (1933) .................................................................................................................20

 TGIP, Inc. v. AT&T Corp.,
    527 F. Supp. 2d 561 (E.D. Tex. 2007) .......................................................................................4

 Tronzo v. Biomet, Inc.,
    236 F.3d 1342 (Fed. Cir. 2001)..........................................................................................22, 23

 Uniloc USA, Inc. v. Microsoft Corp.,
    632 F.3d 1292 (Fed. Cir. 2011)................................................................................................18

 Unisplay, S.A. v. American Elec. Sign Co.,
    69 F.3d 512 (Fed. Cir. 1995)..................................................................................................5, 6

 VirnetX, Inc. v. Cisco Sys., Inc.,
    767 F.3d 1308 (Fed. Cir. 2014)..................................................................................................9

 Whitserve, LLC v. Computer Packages, Inc.,
    694 F.3d 10 (Fed. Cir. 2012)......................................................................................................9

 Wordtech Sys., Inc v. Integrated Networks Sols., Inc.,
   609 F.3d 1308 (Fed. Cir. 2010)............................................................................................5, 13

 Rules

 Fed. R. Civ. P. 50(a) ........................................................................................................................4




                                                                     -iii-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 5 of 29 PageID #: 35131



 I.     INTRODUCTION

        The Samsung Defendants1 (together, “Samsung”) move for judgment as a matter of law

 (“JMOL”) on damages of no more than $6.2 million.

        No evidence supports the jury verdict of $400 million in lump-sum damages against

 Samsung. At trial, Plaintiff argued for $321 million in running-royalty damages from Samsung.

 In contrast, Samsung presented evidence that any damages against Samsung should be a fully

 paid-up lump sum of no more than $6.2 million. The jury’s award of lump sum damages of $400

 million—an amount far exceeding even Plaintiff’s demand, which no witness had advocated and

 was nearly 60 times the amount of a highly comparable license to industry leader Intel just two

 years before the hypothetical negotiation—wildly overinflates the value of the patent.

        Not only is the $400 million an arbitrary figure untethered to any evidence, but the

 Federal Circuit has long held that running-royalty evidence cannot support a lump-sum award

 without expert testimony enabling the jury to make the conversion. None was presented here.

 Moreover, Plaintiff’s expert testimony on damages did not take into account the highly

 comparable Intel license. It also failed to apportion damages to the patent or tie them to the

 smallest salable unit, instead assuming—contrary to the undisputed evidence—that the ’055

 Patent was responsible for all the benefits of bulk FinFET and that there was no unit smaller than

 the phone or tablet. Plaintiff’s expert testimony further used a number of arbitrary assumptions

 to inflate damages and violated the well-established conditions of the hypothetical negotiation by

 assuming perfect foreknowledge of future sales, revenues, and profits, both in clear conflict with


 1
   The Samsung Defendants are Samsung Electronics Co., Ltd. (“SEC”), Samsung Electronics
 America, Inc. (“SEA”), Samsung Semiconductor, Inc. (“SSI”), and Samsung Austin
 Semiconductor, LLC (“SAS”). Samsung joins the motion of all Defendants for JMOL on
 liability and invalidity, filed concurrently, and separately files for JMOL on willfulness.



                                                 -1-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 6 of 29 PageID #: 35132




 Federal Circuit precedent. For Snapdragon chips, the calculations improperly extracted a royalty

 from both the Samsung manufacturer of the chip and the Samsung seller of the end device

 containing the same chip. Finally, his opinions were derived from an improper regression model

 based on untenable assumptions. Because Dr. Becker’s testimony of a lump-sum royalty of up

 to $6.2 million is the only legally acceptable evidence of damages, this Court should enter JMOL

 that Plaintiff is not entitled to damages above that amount.

 II.    BACKGROUND

        KAIST IP US LLC, now KIPB LLC (“Plaintiff”), requested $321 million in damages

 against Samsung for infringement of U.S. Patent No. 6,885,055 (“the ’055 Patent”) based on two

 running royalty components calculated by its expert, Mr. Weinstein.

        First, Mr. Weinstein opined that the jury should award a total of $220 million for alleged

 speed and power efficiency benefits flowing to Samsung, calculated based on per-smartphone,

 per-tablet, and per-chip running royalties. 6/12/18 PM 167:22-168:4, 208:1-7, 209:10-16. Mr.

 Weinstein assumed that the ’055 Patent provided a 20% increase in processor speed, and an

 additional 12% increase in processor speed due to power efficiency for Exynos chips and 22%

 for Snapdragon chips, for a total increase in processor speed of 32% for Exynos chips and 42%

 for Snapdragon chips, relying entirely on Mr. Witt. Id. at 189:5-19; 197:2-21. Using regression

 analysis, Mr. Weinstein opined that a 1% increase in processor speed results in an additional

 $1.06 in smartphone profits, $0.92 in tablet profits, and $0.18 in chip profits. Id. at 188:5-18.

 He calculated total alleged profits for each category, Id. at 189:20-191:3, and opined that

 Plaintiff was entitled to 12% of these alleged profits. 6/12/18 PM 208:8-14. Based on these

 calculations, Mr. Weinstein testified that Plaintiff was entitled to damages of $4.74 per

 smartphone, $3.74 per tablet, and $0.71 per Exynos SoC sold by Samsung. 6/12/18 PM 206:4-



                                                  -2-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 7 of 29 PageID #: 35133




 20; PDX 6.49. Based on the total numbers of smartphones, tablets, and chips actually sold

 during the relevant period, this running royalty component amounted to $220 million. Id.

        Second, Mr. Weinstein opined that the jury should also award $101 million for alleged

 manufacturing cost savings flowing to Samsung, calculated essentially as a per-wafer running

 royalty. 6/12/18 PM 207:5-20. Mr. Weinstein assumed that use of the ’055 Patent has provided

 Samsung a 25% cost savings for each 14 nm bulk FinFET wafer it manufactured. 6/12/18 PM

 192:4-22; 206:25-207:4. Based on the total number of wafers Samsung actually manufactured

 during the relevant period (November 29, 2016 through May 14, 2018), he calculated the total

 alleged cost savings, and opined that Plaintiff was entitled to 12% of that. Id. 206:25-207:20.

 This running royalty component amounted to $101 million. Id.

        Mr. Weinstein testified that both running royalty components were for the post-lawsuit

 period of November 29, 2016 (filing of the Complaint) to May 14, 2018 (initial date for jury

 selection and trial). Id. 167:22-168:4, 208:1-7, 209:10-16. Thus, all of the evidence that

 Plaintiff and its expert presented to the jury on damages was directed to a running royalty over

 that period. Plaintiff expressly confirmed this in its closing argument, asking the jury to select

 the running royalty box on the verdict form. 6/15/18 83:23-84:2.

        Using the same methodologies, Mr. Weinstein also proposed that the jury award $98.5

 million in manufacturing “cost savings” damages against the Globalfoundries Defendants and

 $297 million in “speed and power efficiency” damages against Qualcomm, Inc. 6/12/18 PM

 209:17-210:1.

        In contrast to Plaintiff, Samsung introduced evidence showing that any damages should

 only be in the form of a fully paid-up lump sum. Under Georgia-Pacific Factor 1, Samsung

 emphasized the sole license to the ’055 Patent, where industry leader Intel paid a lump sum of



                                                  -3-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 8 of 29 PageID #: 35134




 just $6.8 million. DX-526. Samsung introduced evidence that the Intel license was remarkably

 similar to the license that would have resulted from the hypothetical negotiation (except the Intel

 license was broader), that Samsung was in essentially the same situation as Intel (except

 Samsung was smaller), and that Plaintiff’s predecessor P&IB would have accepted a low seven-

 figure lump sum license fee from Samsung. 6/12/18 PM 212:1-225:4; 6/14/18 PM 59:23-61:14.

 Samsung also introduced a Georgia-Pacific Factor 2 agreement where Samsung purchased a

 comparable FinFET patent for a lump sum of only $3 million. DX-329; 6/14/2018 PM 61:15–

 62:21. Based on these highly relevant agreements and other evidence, Samsung’s expert Dr.

 Becker testified that a reasonable royalty for Samsung would be a fully paid-up lump sum of no

 more than $6.2 million. 6/14/18 PM 54:4–55:8; 79:14–80:25.

        At the close of the parties’ cases, Defendants moved for JMOL under Rule 50(a) on

 damages, among other issues, and the Court denied that motion. 6/14/18 PM 203:7–12; 215:8–

 216:8; 217:24–218:8. The jury found that Samsung willfully infringed and awarded lump sum

 damages, as Samsung had proposed, but in the amount of $400 million, exceeding even

 Plaintiff’s request. Dkt. No. 481. The jury found that the Globalfoundries Defendants and

 Qualcomm also infringed, but awarded no damages against them.

 III.   LEGAL STANDARD

        “Judgment as a matter of law is proper when ‘a reasonable jury would not have a legally

 sufficient evidentiary basis to find for the party on that issue.’” Abraham v. Alpha Chi Omega,

 708 F.3d 614, 620 (5th Cir. 2013) (quoting Fed. R. Civ. P. 50(a)). The non-movant must identify

 “substantial evidence” to support its positions. TGIP, Inc. v. AT&T Corp., 527 F. Supp. 2d 561,

 569 (E.D. Tex. 2007). “Substantial evidence is more than a mere scintilla. It means such

 relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Eli



                                                 -4-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 9 of 29 PageID #: 35135




 Lilly & Co. v. Aradigm Corp., 376 F.3d 1352, 1363 (Fed. Cir. 2004). Damages “determined by

 the trier of fact must be supported by relevant evidence in the record,” Unisplay, S.A. v.

 American Elec. Sign Co., 69 F.3d 512 (Fed. Cir. 1995), and on a JMOL motion, the court

 determines whether there was “a sufficient evidentiary basis” for the jury’s damages award. i4i

 Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 856–57 (Fed. Cir. 2010).

 IV.     ARGUMENT

         A.      Samsung Is Entitled to JMOL on Damages Beyond $6.2 Million.

                 1.      Plaintiff’s running royalty evidence cannot as a matter of law support
                         the lump sum verdict.

         Running royalty evidence cannot support the jury’s lump sum verdict. Running royalty

 and lump sum approaches to damages are fundamentally different, such that there must be some

 evidentiary basis to convert one to the other. In the absence of that evidence, the damages award

 fails as a matter of law.

                 For a jury to use a running-royalty agreement as a basis to award
                 lump-sum damages [] some basis for comparison must exist in the
                 evidence presented to the jury. In the present case, the jury had
                 almost no testimony with which to recalculate in a meaningful way
                 the value of any of the running royalty agreements to arrive at the
                 lump-sum damages award.

 Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1326-30 (Fed. Cir. 2009); see also

 Wordtech Sys., Inc v. Integrated Networks Sols., Inc., 609 F.3d 1308, 1320 (Fed. Cir. 2010)

 (running royalty licenses could not support lump-sum damages award).

         Just as in Lucent, “[t]his is not an instance in which the jury chose a damages award

 somewhere between maximum and minimum lump-sum amounts advocated by the opposing

 parties.” 580 F.3d at 1332. Instead, Plaintiff offered no evidence or expert testimony about

 converting its proposed running royalty to a lump sum. See 6/12/2018 PM 167:10–225:12;

 6/13/2018 AM 7:25–44:2. Thus, Plaintiff’s running royalty evidence cannot support the $400


                                                 -5-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 10 of 29 PageID #: 35136




 million lump sum damages award. As discussed above, the only lump-sum evidence supports an

 award of no more than $6.2 million.

                   2.   The damages award must be reversed or vacated because it failed to
                        take account of the highly comparable Intel license.

        Comparable licenses must, as a matter of law, be considered in determining damages for

 patent infringement. “Actual licenses to the patented technology are highly probative as to what

 constitutes a reasonable royalty for those patent rights because such actual licenses most clearly

 reflect the economic value of the patented technology in the marketplace.” LaserDynamics, Inc.

 v. Quanta Comput., Inc. 694 F.3d 51, 79 (Fed. Cir. 2012). Thus, such prior agreements “carry

 considerable weight in calculating a reasonable royalty rate.” Unisplay, 69 F.3d at 519. In Laser

 Dynamics, the Federal Circuit expressly held that a damages award cannot stand where there are

 comparable licenses that the plaintiff’s experts disregarded. 694 F.3d at 79-81. In that case, “the

 licenses to the patents-in-suit were all for lump sum amounts not exceeding $1 million.” Id. at

 80. The Federal Circuit held that the plaintiff’s “6% running royalty theory cannot be reconciled

 with the actual licensing evidence, which is highly probative of the patented invention’s

 economic value in the marketplace, and of the form that a hypothetical license agreement would

 likely have taken.” Id. at 79; see also id. at 81 (“[T]he 6% royalty rate was untethered from the

 patented technology at issue and the many licenses thereto and, as such, was arbitrary and

 speculative.”).

        Here, there is an extremely comparable license: an arms’ length, non-litigation license to

 the ’055 Patent taken just two years earlier by Intel, an even larger player in the bulk FinFET

 market than Samsung, for a fully paid-up lump sum of $6.8 million. 6/12/18 PM 212:1-225:4.

 Yet, Mr. Weinstein completely disregarded the Intel license—the sole Georgia-Pacific Factor 1

 license—giving it lip service but failing to incorporate it into his analysis. As Mr. Weinstein


                                                 -6-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 11 of 29 PageID #: 35137




 acknowledged, the Intel license “is certainly relevant here and should be considered with respect

 to damages in this case” as “the only actual real-world license to the ’055 Patent.” Id. 212:18-21.

 Indeed, the Intel license was remarkably similar to the license that Samsung would have taken at

 the hypothetical negotiation. As Mr. Weinstein admitted, both had “the same licensors,” the

 “same patent” and no others, the “same claimed invention,” were “non-exclusive,” and were only

 “about two years” apart. Id. 212:10-213:12; 214:14-17; 217:17-23. In fact, the license rights

 granted to Intel for $6.8 million were more valuable than what Samsung would have received,

 because the license to Intel was for a significantly longer period (11 versus 8 years) and covered

 significantly more products (all nodes, not just 14 nm). Id. 219:10-220:1, 223:4-8. And Mr.

 Weinstein also agreed that the $6.8 million represented fair market value for the license at the

 time. Id. 214:9-12.

        While Mr. Weinstein did use the Intel license negotiations tangentially in manufacturing

 a hypothetical 12% split of the supposed benefits of the patent, see infra at 18, he did not use the

 $6.8 million license amount in any way whatsoever in his Georgia-Pacific analysis, not even as

 a (presumably downward) adjustment to the per-unit royalty rates he manufactured using his

 regression analysis. Rather, as discussed above, Mr. Weinstein came up with an amount based

 entirely on the supposed per-unit benefits of the patent and Samsung’s total unit sales, then gave

 12% of that amount to Plaintiff. Id. 204:22-208:7.

        Plaintiff attempted to distinguish the Intel license by arguing that Samsung’s hypothetical

 negotiation, even though barely two years later than the Intel license, occurred when the entire

 industry had committed to bulk FinFET and rejected other alternatives. Id. 195:9-18. But this is

 a distinction without a difference. The relevant inquiry is whether Samsung, at its hypothetical

 negotiation, was similarly-situated to Intel, at the time of its license, and the answer is clearly



                                                   -7-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 12 of 29 PageID #: 35138




 yes. It is undisputed (as Mr. Weinstein admitted) that Intel, at the time of its license to the ’055

 Patent, was fully committed to bulk FinFET, as the “parties knew with certainty that Intel had

 already launched its 22-nanometer FinFET products.” Id. at 220:16-20 (emphasis added). As

 Dr. Becker explained, and Plaintiff did not dispute, “[a]t the time that Intel sat down, they had

 already announced their next generation of FinFET chips. So in a sense there’s no going back

 for Intel,” 6/14/18 PM 65:19-21 (emphasis added). Indeed, Intel had “already built or at least

 converted a number of their manufacturing facilities to use the FinFET.” Id. 66:6-11. Fully

 committed to bulk FinFET at the time it negotiated its license, Intel was in the same position as

 Samsung under the conditions of the hypothetical negotiation, with no option other than to take a

 license, and the only question being at what price. The supposed commitment of others in the

 industry over the next two years provides no basis to distinguish the hypothetical license to

 Samsung, much less to entirely disregard the Intel license as Mr. Weinstein did. Notably, the

 Federal Circuit in LaserDynamics dismissed an attempt to distinguish actual licenses entered

 three to eight years before a hypothetical negotiation because the market was supposedly “more

 established” later. 694 F.3d at 80-81. Mr. Weinstein’s utter disregard of the highly comparable

 Intel license, entered just two years before the hypothetical negotiation, is even more egregious.

        Plaintiff also sought to distinguish the Intel license based on the assumption that in the

 hypothetical negotiation, unlike in real-world licenses, validity and infringement are assumed.

 6/12/2018 PM 194:3-10. But Plaintiff offered no evidence to show that this assumption could

 account for the extreme divergence between the Intel license amount of $6.8 million and the

 asserted damages against Samsung of $321 million, much less the $400 million that the jury

 awarded—nearly 60 times the amount of the Intel license. With respect to the Intel license, Mr.

 Weinstein made no attempt to determine the risk of invalidity and non-infringement and adjust



                                                  -8-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 13 of 29 PageID #: 35139




 the $6.8 million accordingly, instead simply ignoring it. As noted above, this directly conflicts

 with Federal Circuit precedent. If Plaintiff’s approach were acceptable, actual licenses to patents

 asserted could be ignored in every case because the hypothetical negotiation is always different

 in assuming validity and infringement. Indeed, the Federal Circuit has rejected a multiple of just

 three times an actual license amount, much smaller than the 60X multiple here. Whitserve, LLC

 v. Comput. Packages, Inc., 694 F.3d 10, 30-31 (Fed. Cir. 2012) (vacating a jury’s damages award

 because “[a]s in Lucent, where the award was a multiple of the average license amounts

 presented, here, there is ‘little evidentiary basis under Georgia–Pacific Factor 2 for awarding

 roughly three to four times the average amount in the lump-sum agreements in evidence.’”).

                3.      There is no proper apportionment of damages in the record to
                        support the jury’s award.

        It is a bedrock principle that damages must be tied directly to the incremental value of

 the asserted patent. “‘[T]he patent holder should only be compensated for the approximate

 incremental benefit derived from his invention.” Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d

 1201, 1233 (Fed. Cir. 2014). The Federal Circuit has therefore repeatedly reversed or vacated

 unapportioned damages awards. See, e.g., id. at 1235; Finjan, Inc. v. Blue Coat Sys., Inc., 879

 F.3d 1299, 1311-12 (Fed. Cir. 2018); VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1329 (Fed.

 Cir. 2014); Commonwealth Sci. & Indus. Research Org. v. Cisco Sys., Inc., 809 F.3d 1295, 1304

 (Fed. Cir. 2015); LaserDynamics, 694 F.3d at 69.

        The Federal Circuit reaffirmed the importance of apportionment recently in Power

 Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 904 F.3d 965 (Fed. Cir. 2018). The

 Court underscored the well-established rule requiring attribution: “A patentee is only entitled to

 a reasonable royalty attributable to the infringing features. The patentee must in every case give

 evidence tending to separate or apportion the defendant’s profits and the patentee’s damages


                                                 -9-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 14 of 29 PageID #: 35140




 between the patented
                    d feature and
                                d the unpaten
                                            nted featuress[,]” and thuss damages m
                                                                                 must “be

 apportion
         ned between
                   n the infringing and non-infringing feeatures of thhe product.” Id. at 977

 (emphasiis added). Applying
                    A        these principless, the Federaal Circuit rejected the plaaintiff’s reliaance

 on the “eentire markett value rule,”” holding thaat “[i]f the pproduct has oother valuablle features thhat

 also conttribute to driving consum
                                  mer demand—
                                            —[whether] patented or unpatented—
                                                                             —then the

 damages for patent in
                     nfringement must be app
                                           portioned too reflect onlyy the value oof the patentted

 feature. This is so whenever
                     w        thee claimed fea
                                             ature does n
                                                        not define th
                                                                    he entirety off the

 commerccial product.” Id. at 978
                                8 (emphasis added). Beccause “Poweer Integrationns did not m
                                                                                           meet

 its burden
          n to show th
                     hat the patentted feature was
                                               w the sole driver of connsumer dem
                                                                                mand, i.e., thaat it

 alone mo
        otivated conssumers to bu
                                uy the accuseed products[[,]” its damagges analysis failed to

 apportion
         n based on th
                     he value of the
                                 t infringing
                                            g feature, thhus requiringg vacatur of tthe damagess

 award. Id.
        I at 979-80.

         Here,
         H     Plaintifff’s damagess analysis conflicts directly with Pow
                                                                        wer Integratiions and many

 other Fed
         deral Circuitt cases requirring apportio
                                                onment, bec ause Plaintifff attributed all the beneefits

 of 14 nm
        m FinFET tecchnology solely to the ’0
                                            055 Patent deespite the maany unpatentted features of

 that techn
          nology, thuss failing to tie its damagees to the claiimed inventiion of the ’0555 Patent.

                          a.      Pla
                                    aintiff did not
                                                n apportioon the damaages to the im
                                                                                  mprovemen
                                                                                          nts in
                                  bu
                                   ulk FinFET technology represented d by the invvention.

         The
         T undisputeed evidence shows that Plaintiff’s
                                           P           asssumption thhat the ’055 Patent was aalone

 responsib
         ble for all beenefits of mo
                                   oving from th
                                               he prior plannar node to tthe 14 nm buulk FinFET nnode

 was wron
        ng. Dr. Kuh
                  hn conceded that Prof. Leee did not innvent the bullk FinFET, aand that the bbulk

 FinFET was
        w discloseed in prior arrt such as Inaaba. 6/12/188 PM 42:12--43:4. Furthher, the

 prosecutiion history of
                      o the ’055 Patent
                                 P      shows that it was iinitially rejeccted as beingg anticipatedd by

 Inaba, an
         nd was granted only by adding
                                a      certaiin numericall constraints on the thickkness of the ggate


                                                     -10-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 15 of 29 PageID #: 35141




 oxide and first oxide layers (see Dkt. 391-3), which shows that this was the only alleged advance

 over the prior art. Plaintiff’s failure to apportion lacks any basis in fact or law. See Apple Inc. v.

 WiLAN Inc. , No. 3:14-cv-02235 DMS (BLM), Dkt. No. 548 (S.D. Cal. Jan. 3, 2019) (granting

 damages remittitur where Plaintiff’s damages expert began analysis with VOLTE technology

 that was admittedly broader than the asserted claim).

        This fundamental error infected Mr. Weinstein’s entire damages analysis. Specifically,

 Mr. Weinstein relied on Mr. Witt’s opinion quantifying a 20% increase in processor speed and a

 12-22% increase in processor speed due to power efficiency in comparison to the prior node.

 6/12/18 PM 189:14–190:24; 197:9-14. Mr. Weinstein further relied on Dr. Kuhn’s opinion that

 the ’055 Patent provides a 25% manufacturing cost savings to a chip foundry in comparison to

 the prior node. Id. 28:5–19, 206:23–207:25. He then used those figures as the basis for

 determining the alleged value of the patent to consumers.

        But Mr. Witt and Dr. Kuhn, by their own admissions, did not consider the incremental

 advancement of the ’055 Patent in trying to quantify these supposed improvements. Instead,

 they treated all of the benefits in the shift to the 14 nm bulk FinFET node as attributable to the

 patent. Dr. Kuhn admitted she did not apportion for the incremental advance of the ’055 Patent

 over the prior art (Inaba and Mizuno). Id. 88:8-14. Nor did she consider the investment or

 advances made after the ’055 Patent, including “the benefit of any High-k material in those [14-

 nanometer] devices.” Id. 90:17-91:25. Instead, her estimate of 25% cost savings was based on a

 general industry change from the prior planar node to the 14 nm bulk FinFET node, not tied to

 the claims of the ’055 Patent at all. Id. 87:11-91:3.

        Likewise, Mr. Witt admitted that he did not account for the ’055 Patent’s advance over

 the prior art, id. 15:1-152:24; he hadn’t “done any apportionment of any value of the benefits that



                                                  -11-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 16 of 29 PageID #: 35142




 may be attributed
        a          to the
                      t ’055 patent versus an
                                            ny other pateents that maay have contrributed to thhe

 shift from
          m 28 nanomeeter to 14 naanometer, id.. 152:20-24; and he “asssume[d] conntribution froom

 those oth
         her device im
                     mprovementss,” id. 161:7--9.

         Despite
         D       thesee failures, Mrr. Weinstein
                                               n relied excluusively on thhe opinions oof Dr. Kuhn and

 Mr. Witt. He agreed
                   d that his opin
                                 nions as to the benefits oof the ‘055 P
                                                                       Patent depennded entirelyy on

 their opin
          nions being correct,
                      c        and if not, then “my damagees results woould also be incorrect.” Id.

 211:4-19
        9. Given thaat Dr. Kuhn and Mr. Wittt made no aattempt at alll to apportionn the suppossed

 benefits attributable
          a            to
                       t the patentt, this is fatall as a matterr of law. Seee, e.g., Poweer Integrations,

 904 F.3d
        d at 979-80.

         Plaintiff’s failure to consiider the increemental impprovement ovver Inaba, i.e., the speciffic

 numericaal constraintss that were th
                                    he basis for granting thee patent—or the improveement over aany

 prior art—
          —is legally erroneous.
                      e          Plaintiff’s
                                 P           response to thhis flaw seem
                                                                       ms to be that the inventioons

 claimed in
         i the ’055 Patent
                    P      were necessary
                                n         fo
                                           or the accuseed products, bbut as Poweer Integrationns

 explained
         d, that is no excuse for Plaintiff’s
                                  P           faiilure to appoortion: “[I]t is not enouggh to merely

 show thaat the patenteed feature is viewed as essential, thatt a product w
                                                                          would not bee commerciaally

 viable wiithout the paatented featu
                                   ure, or that co
                                                 onsumers woould not purrchase the prroduct without

 the paten
         nted feature.”” 904 F.3d at
                                  a 978-79.

                         b.       Plaaintiff did not
                                                 n apportioon the damaages to exclu   ude power-aand-
                                  speeed benefitss and costs ssavings attrributable to process
                                  tecchnology immprovement s and investtments in neew fabs.

         Even
         E    if the ’0
                      055 Patent were
                                 w one but--for cause off the benefitss of moving to the 14 nm
                                                                                             m

 bulk FinF
         FET, it is no
                     ot a plug-and
                                 d-play inventtion; none off the speed aand power effficiency bennefits

 would haave been reallized withou
                                 ut Samsung’ss massive innvestments inn the accusedd technologyy.

 Plaintiff’s experts im
                      mproperly ign
                                  nored crucial advancemeents that indiisputably caame after thee ’055



                                                    -12-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 17 of 29 PageID #: 35143




 Patent and were incorporated into Samsung’s accused products. For example, it is undisputed

 that Samsung added a hafnium oxide layer, which is not mentioned in the patent (6/12/18 AM

 26:2-17) and which Prof. Lee conceded he thought would not be used (6/11/18 PM 86:23-25).

 When Dr. Kuhn was asked: “Whatever benefit that High-k Hafnium oxide material provides, it’s

 not provided by the ’055 patent. You agree with that?,” she replied: “Yes, sir.” 6/12/18 PM

 92:1-4. And Dr. Kuhn further admitted that the invention of the ’055 Patent “couldn’t be

 commercially viable” without that hafnium oxide layer. Id. 72:22-23; see also id. 72:10-12 (“Q.

 Right. And you need a High-k stack if you're getting down to 14 nanometers, don’t you? A.

 That’s the general consensus, sir.”). There is no basis for Plaintiff’s failure to account for “other

 valuable features,” Power Integrations, 904 F.3d at 978, especially where one of those features is

 so valuable that the patented invention is commercially non-viable without it.

        It is also undisputed that it cost Samsung more than $300 million in research and

 development costs to realize a manufacturable version of the bulk FinFET transistor. 6/13/18

 AM 99:18-22. Samsung also invested billions in building the fabrication facilities necessary to

 mass produce 14 nm bulk FinFET chips. 6/13/18 AM 41:24-42. The Federal Circuit has

 rejected damages claims where, like here, the plaintiff failed to take account of a defendant’s

 invested costs in technology in determining the supposed benefit of the claimed

 invention. Wordtech, 609 F.3d at 1321 (“According to Wordtech, claims 13 and 14 of the ’298

 patent cover INSC’s software; therefore, INSC’s entire profit corresponded to the inventions. . . .

 This assumes, however, that INSC incurred zero costs.”) (emphasis added).

        Mr. Weinstein’s calculations assumed, without any substantial evidence, that all costs

 saved in moving from the prior planar node to a 14 nm bulk FinFET node are attributable solely

 to the ’055 Patent. Dr. Kuhn merely estimated that the 25% cost decrease was in the “die cost.”



                                                 -13-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 18 of 29 PageID #: 35144




 6/12/18 PM 28:11-19. However, Dr. Kuhn admittedly excluded from her analysis the multi-

 billion dollar investments Samsung needed to make both in advanced process technology to

 make the accused devices and in building the fabs required to manufacture them:

        Q. The -- the investment of the resources and the time and the sweat equity and
        the money that went into building that 14-nanometer device at Samsung, you
        didn't apportion any of that value to the benefits that are achieved, did you?

        A. The node would have happened anyway.

        Q. So the answer to my question is no?

        A. No, sir. The node would have happened anyway, sir.

 Id. 90:17-24. Dr. Kuhn speculated that rather than moving to 14nm bulk FinFETs, Samsung

 would have gone ahead with some indeterminate planar design—either “FDSOI and the magic

 wafer” that she had testified was not competitively viable—or “some wonderful new transistor

 technology” to avoid exiting the business. Id. 35:21-36:11, 108:21-109:10.

        Dr. Kuhn’s reasoning is nonsensical, conflicts with her opinion that Samsung had no non-

 infringing alternative, and does not constitute substantial evidence. Samsung would not have

 spent vast sums to develop an inferior product that was not competitively viable. Even if Dr.

 Kuhn’s position that the node “would have happened anyway” is accepted, Mr. Weinstein and

 Dr. Kuhn were not entitled to make the blithe assumption that the investment necessary to make

 a 14 nm planar device is the same to make a 14 nm bulk FinFET device, a completely different

 technology. There was no evidence that Samsung would have to build a completely new fab to

 build a smaller planar device, much less any evidence that any such planar fab would require the

 same billions of dollars of investment that a new bulk FinFET fab entailed. See 6/13/18 AM

 41:24-42:1 (Weinstein agreeing that making a bulk FinFET fab “costs billions of dollars”). Dr.

 Weinstein’s assumption that no part of the cost savings of moving from a planar device to a 14




                                               -14-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 19 of 29 PageID #: 35145




 nm bulk FinFET dev           b apportioneed to the invvestments in bulk FinFET
                  vice should be                                              T process

 technolog
         gy and fab construction
                    c            is unfounded
                                            d.

         In
          n sum, there were criticaal steps beforre and after tthe alleged oone step conntributed by tthe

 ’055 Pateent towards faster
                      f      and more
                                 m    efficientt transistors.. Plaintiff’s assumption that Samsunng is

 nonetheleess liable forr all of the benefits
                                     b        of th
                                                  hose transistoors conflicts with well-established laaw

 and warrrants JMOL in
                    i Samsung’’s favor.

                          c.      Pla
                                    aintiff failed          mages to the smallest sallable unit.2
                                                 d to tie dam

         The
         T Federal Circuit
                   C       has held
                               h that, “in
                                         n any case invvolving mullti-componennt products,

 patenteess may not caalculate damaages based on
                                              o sales of thhe entire prooduct, as oppposed to the

 smallest salable paten
                      nt-practicing
                                  g unit (“SSU
                                             U”), without showing thaat the demand for the enttire

 product is
         i attributablle to the pateented featuree.” LaserDynnamics, 6944 F.3d at 67-668. Here, thhe

 ’055 Pateent claims co
                      over only a single
                                  s      FinFE
                                             ET (many miillions of whhich are pressent on each

 chip). 6//12/18 AM 52:22-53:16;
                    5          ; 55:15-56:6; 64:14-18; 772:6-15; 6/12/18 126:5-12. Plaintifff also

 did not present any evidence showing that deemand for Saamsung’s sm
                                                                   martphones aand tablets iss

 attributab
          ble to the claaimed inventtion. Thus, the
                                                t smallest salable unit is at most thhe chip sold by

 Samsung
       g’s LSI division (6/12/18
                               8 PM 162:2-14; 6/13/18 AM 95:7-100, 96:16-20). The smalleest

 salable unit is certain
                       nly not the much
                                   m    more co
                                              omplex and expensive end consumeer product—tthe

 smartpho
        one or tablet—
                     —sold by Saamsung’s mo
                                          obile divisioon. 6/12/18 PM 96:10–997:5.




 2
    As disscussed below  w, there is a further erro
                                                  or in failing tto tie damages to the smallest salablee
 unit, but Plaintiff’s faailure to app
                                     portion is an independentt basis for reeversal becauuse “[e]ven w     when
 a damagees theory relies on the sm  mallest salabble unit as thhe basis for ccalculating thhe royalty, thhe
 patentee must estimaate what porttion of that smallest
                                                  s          salab
                                                                able unit is atttributable too the patenteed
 technolog gy when the smallest sallable unit itsself contains several nonn-infringing ffeatures.” P    Power
 Integrations, 904 F.3 3d at 977; acccord Finjan  n, 879 F.3d aat 1311.



                                                     -15-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 20 of 29 PageID #: 35146




        Despite this, Mr. Weinstein calculated all of his purported speed and power efficiency

 damages using the retail prices of smartphones and tablets, rather than tying damages to the

 smallest salable unit. See PX0470.4 (“The dependent variable in the smartphone regression

 model is retail market price . . . .”); PX0470.10 (“The dependent variable in the tablet regression

 model is retail market price . . . .”); 6/12/18 PM 202:15-204:11 (tallying the total units including

 smartphones and tablets); id. 204:22–205:9 (calculating incremental speed profits per unit); id.

 206:4-8 (accounting for the “total speed and power efficiency damages rate for smartphones”).

 Mr. Weinstein not only ignored the SSU principle, but actually applied it backwards by using

 the regression results for retail smartphones and tablets to calculate his damages for stand-alone

 chips. Id. 187:4-188:18 (testifying that he performed his regressions only for “tablets and

 smartphones” and that “with respect to SoCs not sold in phones, I apportioned that down to the

 chip level”); see also PX 0470.4 (confirming that regressions were only performed with respect

 to “smartphones and tablets,” not chips). He did not perform a separate regression analysis for

 stand-alone chips, even though they account for more than $174 million—79%—of his $220

 million in “speed and power efficiency damages.” 6/12/18 PM 203:22-204:21; PDX 6.49.

        These errors resulted in Mr. Weinstein increasing his royalty for an accused chip more

 than six fold for the same accused technology if the chip was incorporated into an accused

 smartphone or tablet. Id. at 206:4-20; PDX 6.49. There is no reason Samsung should pay a

 different royalty for the same transistor technology depending on the device in which it is

 incorporated: $4.74 per smartphone, $3.74 per tablet, and $0.71 per Exynos chip sold by

 Samsung, id. These differentials further prove that Mr. Weinstein improperly captured value not

 in any way attributable to the ’055 Patent in his royalty analysis. His opinions in violation of the

 SSU principle warrant JMOL in favor of Samsung.



                                                 -16-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 21 of 29 PageID #: 35147




                 4.       Plaintiff’ss evidence of
                                                o damages w was based oon improperr assumptioons
                          and metho   ods and con
                                                ntrary to thee rules of th
                                                                         he hypothetiical negotiaation
                          establisheed by the Feederal Circuuit.

                          a.      Pla
                                    aintiff’s dam
                                                mages analyysis erroneoously rested on an
                                  un
                                   nsupported assumption
                                                a            that Plainttiff would reeceive 12% of
                                  pro
                                    ofits suppossedly conferrred by the ’055 Patentt.

         Mr.
         M Weinstein
                   n calculated
                              d damages baased on a “prrofit-share” ratio of 12%
                                                                               %: he concludded

 that Plain
          ntiff was entitled to 12%
                                  % of the increemental speeed, power eff
                                                                       fficiency, andd cost savinggs

 profits alllegedly confferred by thee ’055 Paten
                                                nt. See supraa at 3.

         Mr.
         M Weinstein
                   n purported to derive thiis profit-sharre ratio from
                                                                      m the P&IB nnegotiations with

 Intel, butt he never caalculated any
                                    y ratio of thee Intel licens e amount to Intel’s anticcipated profiits

 due to sp
         peed and pow
                    wer efficienccy gains or anticipated m
                                                         manufacturinng cost savings from usinng

 the paten
         nted technolo
                     ogy. Instead
                                d, his 12% raatio is the rattio of the Inttel license am
                                                                                       mount to P&
                                                                                                 &IB’s

 initial liccense demand: i.e., he div
                                     vided the $8
                                                8.5 million P
                                                            P&IB ultimattely acceptedd from Intel for

 licenses to
          t both the ’055 Patent and
                                 a its Koreaan counterpaart by the muuch higher $$70 million thhat

 P&IB oriiginally askeed from Intell for those licenses (i.e., 8.5/70 = 0.112). See 6/12/18 PM

 201:20–2
        202:14.

         This
         T 12% “prrofit-share” ratio
                               r     is entireely arbitraryy, speculativee, and devoid of reason, and

 provides yet another basis to con
                                 nclude that th
                                              here is not suubstantial evvidence to suupport the juury’s

 verdict. The ratio off the amount P&IB origin
                                             nally asked ffrom Intel veersus the am
                                                                                  mount P&IB

 ultimatelly accepted from
                      f    Intel haas no connecction whatsooever to whatt Samsung w
                                                                                  would have bbeen

 willing to
          o give up and P&IB wou
                               uld have beeen willing to accept as a pprofit-share ratio in the

 hypothetical negotiattion. Indeed
                                 d, Mr. Weinsstein’s ratio ddoes not eveen indicate thhe share of

 incremen
        ntal benefit Intel
                     I     would have
                                 h    been willing
                                           w       to givve up and P&
                                                                    &IB would have been willing




                                                    -17-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 22 of 29 PageID #: 35148




 to accept. The $70 million initial license demand represented only what P&IB unilaterally

 deemed to be adequate compensation for the alleged benefits of the ’055 Patent to Intel.

        If Mr. Weinstein had attempted to calculate a profit-share ratio from the Intel

 negotiations, he would have arrived at a much lower percentage. Assume that Intel would have

 reaped at least the $2.7 billion in profits related to the ’055 patent that Mr. Weinstein alleged for

 Samsung, id. 197:2-21, a conservative assumption since Intel is a larger industry player. P&IB’s

 demand of $70 million represented only a mere 2.6% profit share to P&IB ($70 million/$2.7

 billion = 0.026). But Intel refused to pay the $70 million; the ratio of the actual $8.5 million

 actual license price to such profits represented a scant 0.25% share to P&IB ($8.5 million/$2.7

 billion = 0.0025).3 Mr. Weinstein failed to offer any such calculation or related analysis. The

 12% profit-share ratio is woven from whole cloth, and bears absolutely no connection—legal,

 economic, common sense, or otherwise—to what Samsung and P&IB would have agreed to in a

 hypothetical negotiation as a profit-sharing ratio. Such ill-founded guesswork cannot support the

 jury’s award. Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1313 (Fed. Cir. 2011)

 (rejecting the “25 percent rule of thumb” to approximate a reasonable royalty that a licensee

 would be willing to pay, because “the rule is essentially arbitrary and does not fit within the

 model of the hypothetical negotiation within which it is based.”).




 3
   Both the $70 million initial demand and the $8.5 million ultimate price for Intel were for
 licenses to both the ’055 Patent and also the Korean counterpart. The profit-share ratios would be
 even smaller if the demand or ultimate price were adjusted to account only for the value of the
 ’055 patent (e.g., 80% of 2.6% or 0.25%).



                                                 -18-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 23 of 29 PageID #: 35149




                         b.      Plaaintiff’s dam
                                                mages analyysis erroneoously rested on alleged,
                                 latter profits and cost saviings, not on
                                                                        n evidence of those that
                                 weere anticipatted at the tiime of the h
                                                                        hypothetical negotiation
                                                                                               n.

         Mr.
         M Weinstein            hat one of his foundationnal assumptioons for his aanalysis of thhe
                   n testified th

 hypothetical negotiattion was thatt “[the partiees] have acceess in a sensse to informaation about thhe

 future, to
          o the future sales,
                       s      the futu
                                     ure profits associated
                                                 a          wiith using thee technologyy.” 6/12/18 P
                                                                                                   PM

 176:16-177:9. Mr. Weinstein
                   W         ad
                              dmitted he diid not base hhis opinion oon any contem
                                                                                 mporaneouss

 financial projections the parties could
                                   c     actuallly have conssidered in thee hypotheticcal negotiatioon,

 but insteaad on hindsight evaluatio
                                   on of actual financial daata generatedd long afterw
                                                                                     wards:

         Q.
         Q And so un   nder your asssumption, thhe hypothetiical negotiattor -- the hyppothetical
         negotiators inn that – in that
                                   t    situation
                                                n would knoow the exacct number of units of
         eaach accused chip or systtem on a chiip and each aaccused phoone or tablet that were
         so
          old until the end of yourr damages wiindow; is thaat fair?

         A.
         A Yes.

         Q.
         Q So they would
                       w     know the -- the price at whicch – which eeach unit weere sold in
         th
          hat future tim
                       me period?

         A.
         A They coulld.

         Q.
         Q And they would know
                             w the profits earned on thhose future ssales?

         A.
         A Yes, sir.

         Q.
         Q They wo  ould know the
                                t cost sav  vings, if anyy, in manuffacturing thee accused
         FinFET produ
                    ucts through
                               h the end of your
                                            y    damagees period?

         A.
         A True.

 6/13/18 AM
         A 20:11-21:2.

         In
          n particular, the regressio
                                    on analysis on
                                                o which Mrr. Weinsteinn based his oopinion regarrding

 alleged in
          ncremental “profits”
                     “         flow
                                  wing to Sam
                                            msung from uuse of the ’055 Patent waas based enttirely

 on after-tthe-fact sales and pricing
                                    g data. Id. 18:8-21:23. F
                                                            Further, Mr.. Weinstein aapplied his pper-

 unit “pro
         ofits” derived
                      d from his affter-the-fact regression aanalysis to thhe precise nuumber of




                                                   -19-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 24 of 29 PageID #: 35150




 smartphones, tablets, and chips that Samsung actually sold in the relevant period (November 29,

 2016 through May 14, 2018) in reaching his ultimate damages opinion. Id. As the hypothetical

 negotiation occurred in late 2014 or early 2015, id., the entirety of Mr. Weinstein’s opinion rests

 on after-the-fact information that could not have been known to the parties at the time.

        This is a classic illustration of using hindsight knowledge that is not permitted. See Riles

 v. Shell Expl. & Prod. Co., 298 F.3d 1302, 1313 (Fed. Cir. 2002) (“A reasonable royalty

 determination for purposes of making a damages evaluation must relate to the time infringement

 occurred, and not be an after-the-fact assessment.”); Hanson v. Alpine Valley Ski Area, Inc., 718

 F.2d 1075, 1081 (Fed. Cir. 1983) (“The issue of the infringer’s profit is to be determined not on

 the basis of a hindsight evaluation of what actually happened, but on the basis of what the parties

 to the hypothetical license negotiations would have considered at the time of the negotiations.”).

        Under the “book of wisdom” doctrine, actual profits earned in the infringement period

 “may be relevant, but only in an indirect and limited way—as some evidence bearing on a

 directly relevant inquiry into anticipated profits.” Aqua Shield v. Inter Pool Cover Team, 774

 F.3d 766, 770 (Fed. Cir. 2014). The “book of wisdom” does not allow for Mr. Weinstein’s false

 assumption of foreknowledge. The Supreme Court merely established that post-infringement

 evidence is discoverable as it can be relevant to establishing the value of the technology that

 existed from the beginning. Sinclair Refining Co. v Jenkins Petroleum Process Co., 289 U.S.

 689 (1933). A hypothetical negotiation takes place under conditions of uncertainty as to the

 future, and must be based on projections that would have been known at the time. Interactive

 Pictures Corp. v. Infinite Pictures, Inc., 274 F.3d 1371, 1385 (Fed. Cir. 2001) (approving the

 “rule that recognizes sales expectations at the time when infringement begins as a basis for a

 royalty base as opposed to an after-the-fact counting of actual sales”). As Mr. Weinstein’s



                                                 -20-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 25 of 29 PageID #: 35151




 testimony
         y violated well-establish
                    w            hed condition
                                             ns of the hyppothetical neegotiation coonstruct, it caannot

 support a reasonable or reliable damages
                                  d       awaard. 6/13/188 AM 22:2–223:16.

                        c.      Pla
                                  aintiff’s ana
                                              alysis rested
                                                          d on an unreeliable regreession modeel.

        The
        T lion’s shaare of Mr. Weinstein’s
                               W           damages
                                           d       relied on a regrression modeel that he creeated.

 6/14/18 PM
         P 84:23-88
                  8:25. Howev
                            ver, his mod
                                       del was unrelliable. Mr. W
                                                                Weinstein diid not explaiin his

 methodology for seleecting the few
                                  w variables he
                                              h used or, m
                                                         more criticallly, for omittting hundredds of

 other features from his
                     h model (in
                               ncluding feattures that he admitted weere importannt to consum
                                                                                            mers).

 6/13/18 AM
         A 24:5-31:17. For exaample, Mr. Weinstein
                                         W         diid not includde “sound quuality,” “amoount

 or size off RAM,” “sttorage capacity,” “LTE capability,”
                                             c            oor “secondarry camera.” Id. 28:19-29:21,

 30:14-22
        2. Thus, Mr. Weinstein’ss model imp
                                          properly faileed to accounnt for any noon-patented

 features impacting
          i         deemand for th
                                 he accused products
                                            p        and thus the salees and profitts for the acccused

 products. See Exmarrk Mfg. Co. v.
                                v Briggs & Stratton Pow         Grp. LLC, 8779 F.3d 13322,
                                                      wer Prods G

 1350 (Feed. Cir. 2018
                     8) (vacating damages
                                  d       award where exxpert failed tto account fo
                                                                                 for non-patennted

 elements affecting saales and proffits). Mr. Weinstein
                                              W         furtther failed too test his model to determ
                                                                                                   mine

 the impacct of omittin
                      ng those variables, a known issue witth hedonic rregressions oof this type.

 6/14/18 PM
         P 115:25-1
                  116:5. He allso improperrly used repoorted retail pprices of smaartphones annd

 tablets in
          nstead of Sam
                      msung’s actu
                                 ual wholesale prices. PX
                                                        X0470.4. Anny award ressting on suchh an

 arbitrary analysis is “based
                       “      only on speculatiion or guessw
                                                           work,” whicch the Federaal Circuit has

 condemn
       ned. i4i Ltd. P’ship, 598 F.3d at 856
                                           6–57.

                5.      Exhaustio
                                on applies to
                                            o mobile prooducts with
                                                                  h Snapdragoon chips.

        Plaintiff effecctively sough
                                   ht both a firsst royalty froom SAS for m
                                                                          making Snappdragon chipps

 and also a second roy
                     yalty from SAS’s downsstream customer SEA foor selling devvices includiing

 Snapdrag
        gon chips. In
                    n particular, Mr. Weinsttein calculateed alleged coost savings ddamages for all




                                                  -21-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 26 of 29 PageID #: 35152




 14 nm bulk FinFET chips, including Snapdragon chips made by SAS. 6/12/18 PM 206:21-

 208:14. Mr. Weinstein also calculated alleged speed and power efficiency damages for Samsung

 smartphones and tablets containing those same chips, which products were sold by SEA.

 6/12/18 PM 202:15–205:16, 206:4-8. Thus, Plaintiff included in its damages calculation both the

 SAS chips and also the SEA mobile products containing those same chips.

        Mr. Weinstein’s testimony requesting a second royalty from SEA violates the rule against

 double recovery from a downstream customer. See In re Nintendo of Am., Inc., 756 F.3d 1363,

 1366 (Fed. Cir. 2014) (“[I]f Secure Axcess were to collect royalties from Nintendo, this would

 preclude suit against the Retailers.”); Cellular Commc’ns Equip. LLC v. Apple Inc., No. 6:14-cv-

 251, 2016 WL 6884648, at *3 (E.D. Tex. Aug. 26, 2016) (“[I]f [the manufacturer] is found liable

 and [the patentee] does collect damages from [the manufacturer], [the patentee] cannot then in

 turn collect damages from the [customer-reseller], because [the patentee] cannot receive a double

 recovery for the same sales.”). Mr. Weinstein impermissibly double counted by seeking both a

 first royalty from SAS and also a second royalty from SAS’s downstream customer SEA. Mr.

 Weinstein did not allocate specific damages amounts for SAS or SEA (and the jury rejected Mr.

 Weinstein’s running royalty anyway), so it is impossible to determine the amount by which the

 jury’s award must be reduced to fix this error. Nevertheless, Samsung is entitled to JMOL of no

 second damages award for Samsung mobile products with Snapdragon chips.

        B.      The only proper remedy for the lack of any evidence to support the damages
                verdict is JMOL for $6.2 million.

        The Federal Circuit holds that a new trial is not appropriate, and reduction of the damages

 award as a matter of law is required, where the plaintiff has produced no evidence in support of a

 legally viable damages theory that could allow for an award greater than what the defendant

 proposed. For instance, in Tronzo v. Biomet, Inc., 236 F.3d 1342 (Fed. Cir. 2001), the Federal


                                                -22-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 27 of 29 PageID #: 35153




 Circuit upheld the reduction of a damages award from $7,134,000 to $520, and held that it

 should not be treated as a remittitur or otherwise allow for a new trial on damages. The court in

 Tronzo explained that “the district court did not reweigh any evidence, nor did it exercise its

 discretion in computing the damages award[,]” and instead “awarded the maximum damages

 possible given the lack of competent evidence” for an award greater than $520. Id. at 1351.

 While the plaintiff argued for more based on “lost business opportunities,” the evidence “that Dr.

 Tronzo attempted to rely on was too remote and inconclusive to reflect the actual injury incurred

 by Dr. Tronzo or to measure his damages.” Id.

        This case falls squarely within the rationale of Tronzo. Plaintiff made a choice to pursue

 a damages theory that is unsupportable as a matter of law and eschewed any alternative damages

 theory that could be supported by the law and the evidence. There is no legal or logical basis to

 allow Plaintiff a second bite at the apple. See also Promega Corp. v. Life Techs. Corp., 875 F.3d

 651 (Fed. Cir. 2017) (Plaintiff is not necessarily entitled to damages or a new trial where it fails

 to put on a legitimate damages case). The only evidence of damages that considers a lump-sum

 amount, properly takes into account the highly comparable Intel license, and properly conforms

 to Federal Circuit law, and thus the only evidence that is based on a legally permissible theory of

 damages for a lump-sum award, is Samsung’s evidence.

 V.     CONCLUSION

        For the foregoing reasons, Samsung respectfully requests that the Court grant this motion

 for judgment as a matter of law for damages of no more than $6.2 million.




                                                 -23-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 28 of 29 PageID #: 35154




 Dated: February 8, 2019                 Respectfully submitted,


                                         /s/ Allan M. Soobert
                                        Allan M. Soobert
                                        Blair M. Jacobs
                                        Stephen B. Kinnaird (pro hac vice)
                                        PAUL HASTINGS LLP
                                        875 15th Street, N.W.
                                        Washington, DC 20005
                                        Telephone: (202) 551-1700
                                        Facsimile: (202) 551-1705
                                        allansoobert@paulhastings.com
                                        blairjacobs@paulhastings.com
                                        stephenkinnaird@paulhastings.com

                                        Christopher W. Kennerly
                                        Joseph J. Rumpler, II
                                        PAUL HASTINGS LLP
                                        1117 S. California Avenue
                                        Palo Alto, CA 94304
                                        Telephone: (650) 320-1800
                                        Facsimile: (650) 320-1900
                                        chriskennerly@paulhastings.com
                                        josephrumpler@paulhastings.com

                                        Jeffrey D. Comeau
                                        Ariell Bratton (pro hac vice)
                                        PAUL HASTINGS LLP
                                        4747 Executive Drive, 12th Floor
                                        San Diego, CA 92121
                                        Telephone: (858) 458-3000
                                        Facsimile: (858) 458-3005
                                        jeffreycomeau@paulhastings.com
                                        ariellbratton@paulhastings.com

                                        Soyoung Jung (pro hac vice)
                                        PAUL HASTINGS LLP
                                        515 South Flower Street, 25th Floor
                                        Los Angeles, CA 90071
                                        Telephone: (213) 683-6000
                                        Facsimile: (213) 627-0705
                                        soyoungjung@paulhastings.com

                                        Melissa R. Smith
                                        Texas State Bar No. 24001351


                                      -24-
Case 2:16-cv-01314-JRG Document 581 Filed 02/14/19 Page 29 of 29 PageID #: 35155




                                                   Harry L. Gillam, Jr.
                                                   Texas State Bar No. 07921800
                                                   GILLAM & SMITH, LLP
                                                   303 S. Washington Ave.
                                                   Marshall, TX 75670
                                                   Telephone: (903) 934-8450
                                                   Facsimile: (903) 934-9257
                                                   melissa@gillamsmithlaw.com
                                                   gil@gillamsmithlaw.com

                                                   COUNSEL FOR DEFENDANTS SAMSUNG
                                                   ELECTRONICS CO., LTD.; SAMSUNG
                                                   ELECTRONICS AMERICA, INC.;
                                                   SAMSUNG SEMICONDUCTOR, INC.;
                                                   SAMSUNG AUSTIN SEMICONDUCTOR,
                                                   LLC



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was filed

 electronically in compliance with Local Rule CV-5 on this 8th day of February, 2019. As of this

 date, all counsel of record have consented to electronic service and are being served with a copy

 of this document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A) and by

 email.

                                                   /s/ Allan M. Soobert
                                                   Allan M. Soobert




                       CERTIFICATE OF AUTHORIZATION TO SEAL

          I hereby certify that under Local Rule CV-5(a)(7), the foregoing document is filed under

 seal pursuant to the Court’s Protective Order entered in this matter.

                                                   /s/ Allan M. Soobert
                                                   Allan M. Soobert



                                                 -25-
